577 S.E.2d 620 (2003)
357 N.C. 46
GOVERNORS CLUB, INC., a North Carolina non-profit corporation, and Robert L. Alpert, on behalf of himself and all other similarly situated members of Governors Club, Inc.
v.
GOVERNORS CLUB LIMITED PARTNERSHIP, a Delaware limited partnership, Governors Club Development Corporation, a North Carolina corporation, Estate of Truby J. Proctor, Jr., and Kirk J. Bradley.
No. 504A02.
Supreme Court of North Carolina.
March 28, 2003.
*621 Womble Carlyle Sandridge & Rice, PLLC, by Burley B. Mitchell, Jr., and Charles L. Becker, Raleigh, for plaintiff-appellee Governors Club, Inc.
McCoy, Weaver, Wiggins, Cleveland & Raper, P.L.L.C., by John E. Raper, Jr., Fayetteville, for defendant-appellants Governors Club Limited Partnership and Governors Club Development Corporation; Smith Moore LLP, by James G. Exum, Jr., Greensboro, for defendant-appellant Estate of Truby G. Proctor, Jr.; and Boyce & Isley, P.L.L.C., by G. Eugene Boyce and Philip R. Isley, Raleigh, for defendant-appellant Kirk J. Bradley.
PER CURIAM.
AFFIRMED.